Case 1:18-cv-01520-RMB-AMD Document 91-7 Filed 11/12/19 Page 1 of 1 PageID: 1500




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
  _________________________________________
   MONICA GRAY, AS EXECUTRIX OF THE
   ESTATE OF EARL GRAY, JR. AND AS
   TRUSTEE OF THE INTEREST OF JASMINE            CASE NO. 1:18-cv-01520-RMB-AMD
   GRAY-OLIVER, JUSTIN GRAY, AND JULIA
   WIECK, on behalf of themselves and all others
   similarly situated,

                          Plaintiffs,

                     v.

   CIT BANK, N.A., QBE INSURANCE
   CORPORATION, QBE FIRST INSURANCE
   AGENCY, INC., AND
   MIC GENERAL INSURANCE
   CORPORATION,

                           Defendants.


                                 CERTIFICATION OF SERVICE

         ROOSEVELT N. NESMITH, being of age, hereby certifies as follows:

         1.     I hereby certify that on today’s date I caused the foregoing documents to be

  served on all counsel of record via the Court’s CM/ECF system.

         I understand that if the foregoing statements are intentionally false, I am subject to

  punishment.

  DATED: November 12, 2019

                                                Law Offices of Roosevelt N. Nesmith LLC

                                                By: s/Roosevelt N. Nesmith______
                                                    ROOSEVELT N. NESMITH

                                                363 Bloomfield Avenue, Suite 2C
                                                Montclair, NJ 07042
                                                Tel: (973) 259-6990
